Citation Nr: 0011859	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94 22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, from 
November 18, 1973 until May 23, 1989.  

2.  Entitlement to a rating in excess of 30 percent for 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left 
leg, from May 24, 1989 until September 12, 1996.  

3.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left 
leg, since September 12, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the Air Force from November 
1969 and was discharged from active service on November 17, 
1973.  

In November 1973 the veteran filed a claim for a fractured 
right femur and for thrombophlebitis of the left leg.  In an 
April 1974 rating action, the Department of Veterans Affairs 
(VA) regional office (RO) granted service connection for the 
residuals of a fractured right femur, but did not address the 
issue of thrombophlebitis.  

On May 24, 1989 the veteran submitted a claim for, among 
other things, entitlement to service connection for varicose 
veins and thrombophlebitis.  Service connection for varicose 
veins and thrombophlebitis was denied in a December 1989 
rating action.  A timely notice of disagreement (NOD) was 
received in April 1990 and a statement of the case (SOC), 
addressing service connection for varicose veins of the left 
leg, was issued on July 2, 1990 (and sent to the address 
listed in the NOD).  However, because the substantive appeal, 
VA Form 1-9, was not received until January 1992 (together 
with voluminous private clinical records) that appeal was not 
perfected in a timely manner.  Thus, the December 1989 rating 
action became final. 

In June 1992 the veteran inquired as to the status of his 
appeal, stating that he had not received any word.  He also 
attached a copy of a "notice for clinic appointment" dated 
in March 1992 sent to the veteran's address but addressed to 
a "Marvin" Davis and suggested that "perhaps that is the 
reason why I did not receive the [SOC] dated July 2, 1990."

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision which found 
that the December 1989 rating action was clearly and 
unmistakably in error in denying service connection for 
varicose veins because varicose veins were found on VA 
examination in March 1974, within three months following 
service and that the December 1989 decision did not consider 
varicose veins on a secondary basis as a residual of the 
thrombophlebitis.  Thus, service connection was granted for 
varicose veins of the left leg secondary to thrombophlebitis, 
effective November 18, 1973 (the day after service 
discharge), on the basis that the veteran's 1973 service 
connection claim, filed within a year after service, had 
never been adjudicated and, thus, was still pending at the 
time of the December 1989 rating decision.  A noncompensable 
evaluation was assigned from November 18, 1973, and a 10 
percent evaluation was assigned from May 24, 1989.  

An April 1993 rating action specifically addressed and denied 
the issue of an earlier effective date for a compensable 
rating for varicose veins of the left leg with recurrent 
stasis ulcer of the left ankle, secondary to 
thrombophlebitis.  

Then, an SOC was issued in May 1993 as to the claim for an 
earlier effective date for a compensable rating and a 
substantive appeal (VA Form 9) was received in May 1993.  The 
veteran testified in support of his claim in August 1993 but 
an October 1993 hearing officer's decision continued the 
denial.  

A December 1993 rating action determined that a 30 percent 
rating for the disability at issue was warranted effective 
May 24, 1989 (the date previously assigned for a 10 percent 
rating) and denied a rating in excess of 30 percent (and also 
denied a total rating based on individual unemployability due 
to service-connected disabilities because the veteran had not 
executed and returned VA Form 21-8940).  
Rating actions in June and July 1995 confirmed and continued 
the 30 percent rating.  However, a December 1999 rating 
action increased the rating from 30 percent to 40 percent 
effective September 13, 1996 (date of VA rating examination).  

In sum, the cumulative effect of past rating actions is that 
service connection and a noncompensable rating have been in 
effect for varicose veins of the left leg with recurrent 
stasis ulcer of the left ankle, secondary to thrombophlebitis 
of the left leg, since November 18, 1973 (day after service 
discharge), a 30 percent rating for that disorder has been in 
effect since May 24, 1989 (reportedly the date of a reopened 
claim), and a 40 percent rating since September 13, 1996 
(date of VA rating examination).  

Accordingly, the issues on appeal have been rephrased, as 
reflected on the title page.  


FINDINGS OF FACTS

1.  From November 18, 1973 until November 23, 1982, the 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left leg 
were mild and asymptomatic.  

2.  From November 23, 1982 to February 22, 1987 (the day 
prior to private hospital admission) the varicose veins of 
the left leg with recurrent stasis ulcer of the left ankle, 
secondary to thrombophlebitis of the left leg were moderate, 
below the knee and symptomatic.  

3.  From February 23, 1987 until January 11, 1998 the 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left leg 
were severe, with episodes of ulceration.  

4.  Since January 12, 1998, the varicose veins of the left 
leg with recurrent stasis ulcer of the left ankle, secondary 
to thrombophlebitis of the left leg, are manifested by 
persistent edema and ulceration, with stasis pigmentation.  


CONCLUSIONS OF LAW

1.  A compensable evaluation for service-connected varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, is not 
warranted from November 18, 1973 through November 22, 1982.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.104, Diagnostic Codes (DCs) 7120 and 7121, 
prior to January 12, 1998.  

2.  A 10 percent rating for service-connected varicose veins 
of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, is 
warranted from November 23, 1982 through February 22, 1987.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.104, Diagnostic Codes (DCs) 7120 and 7121, 
prior to January 12, 1998.  

3.  A 40 percent rating for service-connected varicose veins 
of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, is 
warranted from February 23, 1987 through January 11, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.104, Diagnostic Codes (DCs) 7120 and 7121, 
prior to January 12, 1998.  

4.  A 60 percent rating for service-connected varicose veins 
of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, is 
warranted since January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, 
Diagnostic Codes (DCs) 7120 and 7121, since January 12, 1998.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records indicate that while the veteran was 
hospitalized for a fractured right femur and then developed 
postoperative thrombophlebitis.  

During a March 1974 VA examination the veteran complained of 
leg cramps upon prolonged exertion.  It was specified that 
the cramping was in the right thigh while working.  On 
examination, he had enlarged veins on the upper anterior 
surface of the left leg.  The diagnosis was varicose veins of 
the left leg.  The Trendelenburg's test and Homan's sign were 
negative.  There was no deep vein tenderness and no plantar 
vein tenderness.  There was no tenderness along the course of 
the greater or less saphenous veins.  There were no current 
signs of thrombophlebitis.  

A November 23, 1982 VA medical certificate noted a healing 
recurrent ulcer in the lateral malleolar area which 
reportedly had been present for four years.  

Hospital reports from July 1983 and January 1984 show 
treatment for cellulitis of the left lower extremity and a 
venous stasis ulcer of the lower extremity.  During the July 
1983 hospitalization it was noted that the veteran reported 
having done well until he sustained trauma to the left 
lateral malleolus four years ago which led to breakdown of 
skin in that area and the development of a chronic ulcer.  On 
examination the ulcer was about 1 1/2 by 3 inches in diameter, 
with a necrotic base.  There was erythema, swelling, and 
tenderness from the mid-foot extending to the lower 1/3 of 
the tibial-fibular area.  There were some areas of 
hyperpigmentation around the ulcer bed.  Pulses were 2+ in 
the foot and ankle.  During hospitalization he was given 
antibiotics, intravenously.  

Records of hospitalization in January 1984 reflect that 
following the 1983 hospitalization the veteran had continued 
to have intermittent breakdown of the skin.  On examination 
there was 1+ edema of the left ankle and a red, tender, 
superficial cord extending up the calf and knee to the groin.  
A large left inguinal node was present.  A vascular surgical 
consultation was recommended.  The diagnoses were cellulitis 
and superficial thrombophlebitis.  

Private medical records of Dr. D. from January 1986 to August 
1989 showed that the veteran received ongoing treatment for 
his left ankle ulcer.  In January 1986 the veteran complained 
of a chronic intermittent left ankle ulcer which he self-
treated with elevation and dry dressing.  On examination he 
had chronic venous insufficiency of the left lower leg with a 
granulating lateral malleolar ulcer which was consistent with 
a venous stasis ulcer.  There were no obvious tortuous veins, 
other than a few on the medial aspect.  He was to stay off 
work, use Trendelenburg elevation of his bed, and be placed 
in an Unna boot.  By March 1986 the ulcer was well healed but 
he had several superficial varicosities which were treated 
with sclerotherapy, i.e., injected with medication in an 
attempt at thrombosis of any possible perforators.  It was 
suggested that he also use an Ace wrap along with support 
stockings on a daily basis.  In October 1986 the venous 
stasis ulcer was almost completely healed and he had 
additional sclerotherapy, with injection of 2 superficial 
varicosities of the left lateral ankle and also of an 
anterior tibial crest varicosity.  In December 1986 he 
reported that venous stasis ulcer would breakdown every six 
months.  On examination he had marked tortuous varicosities 
of the left lower extremity and was informed that extended 
left vein ligation and stripping with possible ligation of 
perforators might be of help and was recommended.  He was to 
continue to wear Jobst support hose.  

The veteran was admitted to the Robert Kennedy Medical Center 
on February 23, 1987 for left leg vein stripping and ligation 
of deep perforators with a modified Linton procedure, through 
the previous ulcer bed.  At admission it was noted that he 
had had chronic recurrent left lateral malleolar venous 
stasis ulcer and venous stasis disease of the left lower 
extremity for the past ten years.  He reported that 
approximately every four to six months, the skin over his 
left lateral malleolar area broke down and ulcerated.  He had 
not had surgery previously.  On physical examination he had 
stasis dermatitis of the left lower extremity with 
pigmentation.  It was also noted that he had multiple 
tortuous varicosities of the left lower extremity with old 
scarred but healed skin over the left lateral malleolus and 
marked pigmentation secondary to dermastasis.  Impression was 
chronic venous stasis dermatitis.  

Private medical records of Dr. D. reflect that 
postoperatively the veteran did well, with healing of the 
ulcer through continued use of a support hose and an Ace wrap 
but in January 1988 the veteran reported that the ulcer had 
recurred in the last 3 weeks.  The ulcer area was debrided 
and he was given an Unna boot and was to be on strict bed 
rest.  He was to return for full-length, not simply knee-
high, Jobst hose.  In April 1988 it was noted that he had 
been off of his feet for about 6 weeks work but had had a 
recurrence of breakdown of the ulcer since having recently 
returned to work.  After appropriate treatment, he again had 
a breakdown of the ulcer in May 1989 which was again treated 
with an Unna boot.  In July and again in August 1989 he was 
given additional scleral therapy. 

The veteran was referred for a second medical opinion 
regarding his venous stasis disease, which was rendered by 
Dr. L. in August 1989 whose report reflects that the veteran 
had a completely healed left lateral malleolar ulcer scar 
from a previous recurrent venous stasis ulcer.  Upon 
examination, he had a five-centimeter zone of 
hyperpigmentation above the lateral malleolus on the left 
side.  There was no pitting edema of the distal left 
extremity and pedal pulses were 2+.  The diagnosis was 
recurrent stasis disease of the left lower extremity.  Dr. L. 
indicated that there were two options.  The first was to 
continue conservative management with leg elevation, Jobst 
support stockings, and tight bandages.  The alternative was 
to redo the subfascial ligation, assuming the last procedure 
was inadequate, but this was somewhat of a surgical 
conservatism since the morbidity would be fairly low inasmuch 
as it was not expected that the wound would be worsened by 
such surgery.  If this failed, then a wide local excision 
with split-thickness skin graft could be performed.  

Dr. D. then reported later in August 1989 that he had 
contacted the physician of the veteran's employer and 
recommended that the veteran's job be changed to one which 
did not require that he chronically have his left leg in a 
dependent position or be standing.  If this was not 
available, the veteran indicated that he desired further 
surgery and he requested a surgical consultation.  

On VA examination in October 1989 the veteran reported having 
lost 5 months of work in the past 12 months.  He reported 
having had two recurrences of left leg stasis ulcers since 
his vein stripping in 1987.  Physical examination revealed 
multiple varicose veins over the left thigh and calf as well 
as a well-healed ulcer over the left ankle.  It was reported 
that the use of elastic stocking was necessary and that while 
surgery was not recommended, injection of the remaining 
varicose veins was recommended.  The diagnoses were post 
phlebitis syndrome, chronic venous insufficiency, and a 
healed venous stasis ulcer.  

From November 1991 to January 1992 the veteran received 
private medical treatment for a skin ulcer on the left ankle 
with an Unna boot.  

During a March 1992 VA examination the veteran complained of 
leg cramps and edema.  The veteran also complained of an 
ankle ulcer that reopened when he had to stand or walk for 
long periods of time.  When this occurred the veteran treated 
himself with two to three months of leg elevation and 
antibiotic therapy.  Upon physical examination, the veteran 
had left venous insufficiency with a healed venous stasis 
ulcer.  The assessment was deep venous insufficiency of the 
left leg secondary to deep venous thrombosis at the time of 
an old right femoral fracture.  

A report of a private medical evaluation in June 1993 
reflects that the following work limitations were recommended 
on a long-term basis: (1) no prolonged ambulation up to one 
hour maximum; (2) no prolonged standing for more than one 
hour at a time; (3) not wearing a heavy work-type boot; and 
(4) no climbing of poles, ladders, ropes, or more than 10 
steps of stairs.  It was recommended that his work activities 
should involve minimal ambulation and, in essence, he should 
be restricted to sedentary or semi-sedentary activities.  

On file are VA outpatient treatment (VAOPT) records of May to 
August 1993.  In May 1993 he had a stasis ulcer in the left 
lower leg in the medial malleolus area which was about one by 
one-centimeter in diameter and was covered with scabs.  While 
it was reported that there was no evidence of drainage, it 
was also reported that the ulcer was draining a small amount 
of pinkish to reddish fluid.  There was no evidence of 
erythema or edema.  From May 1993 to August 1993 the veteran 
received on-going treatment with the use of an Unna boot, 
elevation, and antibiotics.  Two color photographs were taken 
on May 28, 1993 and are on file (having been submitted at the 
August 1993 RO hearing).  The photographs depict two skin 
ulcers, one on the medial malleolus and the second on the 
lateral malleolus.  

During an August 1993 RO personal hearing it was alleged that 
the veteran had presented evidence that the disorder at issue 
warranted a compensable evaluation since 1983 (page 1 of the 
transcript of that hearing).  It was stated that the two 
color photographs depicted a skin ulcer, a portion of which 
was open, above the lateral malleolus, and one below the 
medial malleolus (which appears to be healed).  The veteran 
testified that he had varicosities above the left knee, he 
had symptoms after 20 to 30 minutes of standing or walking, 
and that most of his varicosities had been removed either 
surgically or chemically during the period from 1986 to 1989 
(page 1).  He had occasionally had cramps when sitting down 
(page 2).  The ulcer on the lateral malleolus was still open.  
The veteran showed his wound to the hearing officer after 
removing support wrapping and an Unna boot.  The hearing 
officer noted that the ulcer was on the outside of the left 
ankle, there was a red-purple area approximately three inches 
in diameter in the middle of which was a very deep and open 
ulcer.  There were also numerous varicose veins in the ankle 
and foot area.  There was a varicose vein toward the top of 
the left calf and some above the left knee (page 2).  

The veteran testified that his varicose veins protruded more 
after standing (page 2).  The infection began in 1983 and 
since that time the infection has reoccurred once or twice a 
year.  He had had sclerotherapy and one vein stripping 
operation (page 2).  The vein stripping operation had begun 
at the groin area and gone all the way to his foot (page 2).  
He used an Unna boot to compress the leg, stop protrusion of 
veins, and increase circulation.  The boot was also 
impregnated with chemicals to promote healing of an ulcer.  
His stasis ulcers were always in the area of the ankle (page 
3).  He had stopped working in June 1993 because he could no 
longer do his work which required significant physical 
activities (pages 3 and 4).  He now tried to elevate his left 
leg as much as he could.  The ulcer on the medial malleolus 
had started in August 1992 and the ulcer on the lateral 
malleolus had started in March or April of 1993 (page 4).  
Between November 1992 and April 1993 the ulcers had not been 
open (page 5).  When he had an open ulcer he also had pain.  
He was unable to walk on his left leg but he had not had a 
blood clot.  He had taken antibiotics but had last taken them 
intravenously when hospitalized in 1983.  He felt that the 
vein stripping in 1987 had made his condition worse.  
Elevating the leg alleviated his swelling.  He sometimes had 
daily cramping in the calf and thigh (page 6).  He had not 
had the microsurgery on his left leg that had been 
recommended (page 7).  His normal employment had been as a 
telephone lineman, climbing telephone poles, going in and out 
of buildings, and walking and standing all day (page 8).  

VAOPT records of 1993 and 1994 reflect continued treatment of 
stasis ulcers with an Unna boot and Jobst stockings as well 
as antibiotics from September 1993 to October 1994.  In 
November 1993 it was indicated that the veteran had had a 
small venous stasis ulcer on the left lateral malleolus since 
May 1993.  Upon physical examination the ulcer was 1.5 cms. 
by 1.5 cms. with surrounding induration and tenderness.  
Impression was venous stasis ulcer, improving with an Unna 
boot.  In June 1994 it was noted that he periodically 
develops lesions on the lower extremities which heal in two 
to three months. 

The veteran underwent VA hospitalization in November 1994 and 
at admission he had 3+ swelling of the left leg and a 2 cms. 
by 2 cms. open wound on the lateral aspect of the left leg 
which was without infection or secretion.  A venogram 
revealed only three distal veins with some collaterals.  The 
actual venogram report reflects diagnostic impressions of 
left lower extremity venous insufficiency; three left lower 
extremity deep distal veins with collateral circulation; and, 
on standing, contrast material "flowed caudally before 
slowly ascending cephalad."  The discharge diagnosis was 
venous insufficiency.  

A VAOPT record of November 25, 1994 indicates that the 
venogram earlier that month revealed no competent valves in 
the veteran's left leg and veins which were sacculated in 
appearance.  It was also indicated that it appeared that he 
had had the greater saphenous vein removed from his left leg 
during prior hospitalization in February 1987.  If it were 
not for treatment with an Unna boot, he would have swelling 
of the left leg.  In December 1994 it was noted that there 
was no edema.  

Private clinical records of December 1994 to May 1995 reflect 
ongoing treatment for a left ankle ulcer and that in December 
1994 a private pathology report showed a diagnosis of 
"[a]cute ulceration with granulation tissue formation, acute 
inflammation, microabscess formation, fibrosis nad [sic] 
hemorrhage, right ankle ulcer, surgical repair."  Also in 
December 1994 there were diagnoses which included post-
phlebitic syndrome.  

Private clinical records of April to June 1996 also 1995 
reflect ongoing treatment for a left ankle ulcer.  

On VA examination in September 13, 1996 the veteran 
complained of annual recurrent leg ulcers and infections of 
the lower extremity.  He reported that his leg cramps and 
swelling were relieved by assuming a Trendelenburg position.  
The examiner noted that subsequent to the veteran's 1987 vein 
stripping he had had sclerotherapy for distended lower leg 
veins which were presumably associated with venous 
incompetence and possibly thought to be related or 
contributing to recurrent ulceration.  However, he had 
continued to have recurrent ulceration, although in recent 
years he had had more trouble with ulceration on the medial 
aspect of the left ankle than he had had in the early years.  
Over the years he had worn a heavy-duty surgical-grade 
elastic compression stocking to control lower extremity 
swelling and to try to achieve healing of ulcers.  At times 
he had been treated with an Unna boot to allow ulcer healing.  
Currently all of his ulcers were healed.  

On examination the veteran's left leg was abnormal only for 
venous disease findings.  Arterial pulses were fully normal 
by palpation at the femoral, popliteal, and ankle levels.  
There was clear evidence of a long-standing chronic venous 
hypertension, including areas of pigmentation and scarring.  
On the medial malleolus there was an area of typical brownish 
chronic pigmentation measuring 5 cms. by 16 cms.  On the 
lateral malleolar region there was a similar area of 
pigmentation measuring 10 cms. by 11 cms.  Within each of 
these areas of pigmentation there was induration together 
with areas of chronic, well-healed scars indicating multiple 
areas of ulceration.  There were a few small (less than 1.0 
cms.) varicosities, primarily along the area of pigmentation 
on the medial aspect of the ankle.  There were also some 
dilated veins in the dorsum of the foot and around the ankle 
region.  All of these dilated veins appeared to be typical 
for secondary dilation due to chronic deep system venous 
hypertension.  The VA examiner made reference to the November 
1994 venogram and stated that it showed evidence of focal 
areas of deep vein occlusion.  The main axial venous system 
was fully patent at the time of the examination, up to the 
level of the external iliac vein.  

The VA examiner also referred to a radiology report that 
described clear-cut venous reflux in the thigh, indicating an 
extensive problem due to valvular incompetence, resulting 
from the deep venous thrombosis.  Impressions were status 
post left leg deep venous thrombosis and status post 
recurrent lower leg ulceration resulting from post-thrombotic 
syndrome (also known as postphlebitic syndrome).  It was 
noted that the veteran seemed to be taking appropriate care 
of his condition but that patient's with this degree of post-
thrombotic syndrome were usually unable to tolerate work in 
which they stood full or part-time but it would be reasonable 
to expect that such a patient could adequately perform a desk 
job as long as the support device provided a reasonable 
control of leg swelling throughout the day.  

VAMC treatment records from September 1996 to October 1996 
showed that the veteran was taking a medication which was 
delaying his development of venous ulcers.  

On VA examination in December 1996 an examination of the 
veteran's left lower leg with the Trendelenburg test, 
performed at multiple levels, showed that the varicosities 
fill completely when the tourniquet was placed above them, 
indicating that there was no superficial reflux.  The Perthes 
test was conducted on the left leg with occlusion of the 
superficial system.  The veteran showed essentially normal 
emptying of the varicosities while he was walking, 
documenting the functional status of the deep venous system 
in this leg.  As to the long saphenous vein, the VA examiner 
noted that it had been removed in a prior operation many 
years ago and thus no comment could be made about the status 
of the long saphenous vein.  The VA examiner further found 
that with this degree of venous insufficiency, the veteran 
faced a lifetime risk of recurrent venous stasis ulceration.  

VAOPT records from 1996 to 1999 reflect continued treatment 
for the service-connected left lower extremity disorder.  A 
March 1997 VAOPT record reflects that the veteran's ulcers 
had been healed since June and there had been no new 
eruptions.  An October 1998 VAOPT record noted that he had a 
non-healing venous ulcer at the medial aspect of the left 
ankle with surrounding erythema.  There was also a mild 
venous varicosity of the left foot, palpable left dorsalis 
pedis pulse.  The veteran reported that the ulcer had 
improved because it was smaller than it had been before, 
however, the surrounding cellulitis was worse.  

In February 1999 a request was made to obtain all archival 
records from the 1970's.  An October 1999 statement from a 
VAMC indicated that the records were unable to be located.  

II. Laws and Regulations for an Increased Evaluation

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

While this appeal was pending, the applicable rating criteria 
for diseases of the arteries and veins, including both 
varicose veins as well as post-phlebitic syndrome of due to 
any etiology, at 38 C.F.R. § 4.104, Diagnostic Codes 7120 and 
7121, respectively, were amended effective January 12, 1998.  

Prior to January 12, 1998 under Diagnostic Code 7120, 
unilateral varicose veins warranted a noncompensable rating 
when mild or with no symptoms.  A 10 percent rating was 
warranted for moderate unilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion.  A 20 percent 
rating was warranted for moderately severe unilateral 
varicose veins involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation.  A 40 percent rating was warranted for 
severe unilateral varicose veins involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation.  A 50 percent 
rating was warranted for pronounced unilateral varicose veins 
with the findings for the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. § 4.104, DC 7120 (1997).  

Prior to January 12, 1998 Diagnostic Code 7121 provided that 
for unilateral phlebitis or thrombophlebitis with 
obliteration of deep return circulation, including traumatic 
conditions, a 10 percent rating was warranted when there was 
persistent moderate swelling of a leg which was not markedly 
increased on standing or walking.  A 30 percent rating was 
assigned for persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  A 60 percent rating required persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest.  38 C.F.R. 
§ 4.104, DC 7121 (1997).

Effective January 12, 1998, the regulations utilized to 
evaluate disability from diseases of the arteries and veins 
provide for identical rating criteria for the evaluation of 
varicose veins and for post-phlebitic syndrome from any 
etiology.  Under these criteria, 38 C.F.R. § 4.104, 
Diagnostic Codes 7120 and 7121, a noncompensable rating is 
assigned when the disease is asymptomatic with palpable or 
visible varicose veins.  A 10 percent rating is assigned when 
there is intermittent edema of an extremity or aching and 
fatigue in a leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent rating is assigned for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is assigned for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is assigned for massive, board-like edema with 
constant pain at rest.  A note following Diagnostic Codes 
7120 and 7121 provides that the foregoing evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each involved extremity is to be 
evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 
4.26.  

III. Analysis

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected varicose veins of the left leg with recurrent 
stasis ulcer of the left ankle, secondary to 
thrombophlebitis of the left leg.  See Jones v. Brown, 7 
Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The case was remanded in July 1996 to fulfill 
the duty to assist mandated by 38 U.S.C.A. § 5107(a), 
instructing the RO to locate VA clinical records at the 
Wadsworth Outpatient Clinic and to conduct a VA rating 
examination.  The December 1999 supplemental SOC reflects 
that a telephonic conversation with the records clerk at the 
West Los Angeles, California, VA medical center indicated 
that archived records could not be located and that the 
earliest records located did not antedate 1993.  Also, VA 
rating examinations were conducted in September and December 
1996.  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist.  

The Board will first address the claim for what has been 
characterized as entitlement to an earlier effective date for 
a compensable rating for the disability at issue, from 
November 18, 1973, the day after service discharge, until a 
30 percent rating became effective on May 24, 1989.  

The rating action on direct appeal in this case was in 
September 1992.  Previously, a May 1989 rating action denied 
service connection for thrombophlebitis and varicose veins.  
A timely appeal was initiated by the filing of an NOD but 
after the SOC was issued on July 2, 1990 (and sent to the 
address listed on the NOD), a substantive appeal was not 
received until January 1992.  An appeal consists of a timely 
filed NOD in writing and, after an SOC has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (1999).  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (1999).  

With respect to an original SOC, a substantive appeal must be 
filed within 60 days of the date of mailing the SOC, 38 
U.S.C.A. § 7105(d)(3) (West 1991), or within the remainder of 
the one-year period from the date of NOD notification, 
whichever periods ends later.  38 C.F.R. § 20.302(b) (1999).  
Here, the VA Form 1-9 was not timely.  Accordingly, the May 
1989 rating action was final.  However, a final rating action 
may be revised if it contained clear and unmistakable error 
(CUE) within the meaning of 38 C.F.R. § 3.105(a) (1999).  

The 1992 rating action determined that there was CUE in the 
May 1989 rating action in not granting service connection for 
the disorder at issue and assigned ratings as describe above.  
Moreover, the 1992 rating action also specifically determined 
that the November 1973 claim had never been adjudicated and, 
thus, the effective dates for service connection and for the 
assignment of a noncompensable rating were made effective the 
day after service discharge.  

Since the original 1973 claim remained pending, the 
correspondence from the veteran received on May 24, 1989 (the 
date used for the assignment of at first a 10 percent rating 
and later a 30 percent rating) could not have been a reopened 
claim (since there can be no reopened claim unless there is 
first an original claim which is denied).  

Thus, the ratings assigned by the 1992 rating action were, in 
effect, staged ratings.  Generally see Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (at the time of an initial rating 
granting service connection the practice of assigning 
separate rating for separate periods of time is called staged 
ratings).  It was stated in Fenderson that an appeal from a 
rating assigned by an initial grant of service connection is 
not a new claim.  "The distinction between an original [sic] 
rating and a claim for an increased [sic] rating may be 
important, however, [] in determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying NOD and whether 
VA has issued an SOC or SSOC."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Also, because an increased rating was granted during this 
appeal, the additional issues are whether a rating in excess 
of 30 percent is warranted for the period from May 24, 1989 
to September 12, 1996, and whether a rating in excess of 40 
percent is warranted since September 13, 1996.  

A compensable evaluation from November 18, 1973 to May 23, 
1989

VA examination in March 1974 reflects the veteran's complaint 
of leg cramping on prolonged exertion and the presence of 
varicose veins, although Trendelenburg's test was negative 
and there was no sign of thrombophlebitis.  It was specified 
that the leg cramping did not involve the left leg, but the 
right thigh.  In fact, the varicose veins were mild and 
asymptomatic.  At that time he did not have cellulitis, 
stasis dermatitis or a recurrent stasis ulcer.  Accordingly, 
the veteran did not meet the criteria for a compensable 
evaluation under DC 7120 or 7121 for varicose veins or 
thrombophlebitis.  

A recurrent stasis ulcer of the left lower extremity was 
first clinically noted in November 1982 and the veteran had 
scleral therapy in 1986; though the affected area was only 
below the knee, the symptomatology exhibited from that time 
was moderate.  However, it was not until the veteran's 
private hospitalization admission on February 23, 1987 that 
he was noted to also have pigmentation and multiple tortuous 
varicosities.  During that hospitalization he had vein 
stripping and ligation.  Subsequent clinical records also 
make it clear that during that hospitalization it was the 
greater (i.e., long) saphenous vein that was excised.  
Accordingly, as of February 23, 1987 the veteran met the 
criteria for a 40 percent rating under DC 7129 for varicose 
veins.  However, there was no involvement of the deep 
circulation which would have warranted a 50 percent rating 
under DC 7120 nor persistent swelling which subsided only 
slightly and incompletely with recumbency for a 60 percent 
rating under DC 7121.  Thus, a rating in excess of 40 percent 
was not warranted from November 18, 1973 to May 23, 1989.  


A Rating in excess of 30 percent from May 24, 1989 to 
September 12, 1996

As noted, a 40 percent rating is warranted from February 23, 
1987.  It must next be determined whether a rating in excess 
of 40 percent is warranted during the period from May 24, 
1989 to September 12, 1996 (the day prior to VA examination).  

The evidence during this time reflects continued recurrences 
of stasis ulcers on the medial and lateral aspects of the 
left ankle which were treated with, in part, additional 
scleral therapy, Jobst stocking and an Ace wrap, elevation of 
the leg, antibiotics, and an Unna boot.  While additional 
surgical intervention was considered, and even recommended, 
it was not performed.  However, there is no clinical evidence 
of involvement of the deep circulation which would warrant a 
50 percent rating under DC 7120 nor persistent swelling which 
subsided only slightly and incompletely with recumbency for a 
60 percent rating under DC 7121.  Thus, a rating in excess of 
40 percent was not warranted from May 24, 1989 to September 
12, 1996.  

Rating in excess of 40 percent since September 13, 1996

Because the rating criteria changed on January 12, 1998, 
after the assignment of a 40 percent rating by the RO (and as 
herein), in determining whether a rating in excess of 40 
percent is warranted both the old and the new rating criteria 
will be considered, as to the time period now under 
consideration, and the most favorable version will be 
applied.  Generally see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (VA must apply the most favorable version of 
the statute or regulation).  This determination is made on a 
case-by-case basis.  VAOGCPREC 11-97.  However, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase [] shall not be earlier than the effective date of 
the Act or administrative issue."  See 38 U.S.C.A. § 5110(g) 
(West 1991).  This precludes the application of a later 
liberalizing law prior to the effective date thereof.  

Considering first the criteria in effect prior to January 12, 
1996, the VA examination on September 13, 1996 found 
secondary vein dilation due to chronic deep system venous 
hypertension.  However, for a 50 percent rating under DC 
7120, for varicose veins, deep circulation involvement must 
be shown by Trendelenburg's and Perthe's tests.  
Trendelenburg test on VA examinations in September 1996 and 
again in December 1996 was normal and Perthes' test in 
December 1996 was also normal.  The evidence since September 
13, 1996 also does not establish persistent swelling which 
subsides only slightly and incompletely with recumbency.  
Indeed, on VA examination in September 1996 the veteran 
reported that his cramps and swelling were relieved by 
assuming a Trendelenburg position.  

Accordingly, since September 13, 1996 an evaluation in excess 
of 40 percent has not been warranted under the old rating 
criteria. 

As to the new rating criteria which became effective January 
12, 1998, the criteria for rating varicose veins and 
thrombophlebitis are the same.  For a 60 percent rating there 
must be persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Here, the 
veteran has had persistent edema, stasis pigmentation, and 
persistent ulceration.  Accordingly, since January 12, 1998 
(the effective date of the new rating criteria) a 60 percent 
rating is warranted.  

However, the evidence does not show the massive, board-like 
edema with constant pain at rest required for a 100 percent 
rating under the new rating criteria.  

In sum, a compensable evaluation is not warranted from the 
day after service discharge of November 18, 1973 through 
November 22, 1982; a 10 percent rating is warranted from 
November 23, 1982 through February 22, 1987; a 40 percent 
rating is warranted from February 23, 1987 through January 
11, 1998; and a 60 percent rating is warranted since January 
12, 1998.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated in recent years.  There are also no other 
circumstances which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence has been resolved in favor of 
the veteran to the extent that the claims are allowed. 


ORDER

A 10 compensable evaluation for service-connected varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, is 
denied, from November 18, 1973 through November 22, 1982.

A 10 percent rating for service-connected varicose veins of 
the left leg with recurrent stasis ulcer of the left ankle, 
secondary to thrombophlebitis of the left leg, is granted, 
from November 23, 1982 through February 22, 1987, subject to 
applicable laws and regulations governing the award of 
monetary benefits.

A 40 percent rating for service-connected varicose veins of 
the left leg with recurrent stasis ulcer of the left ankle, 
secondary to thrombophlebitis of the left leg, is granted 
from February 23, 1987 through January 11, 1998, and subject 
to applicable laws and regulations governing the award of 
monetary benefits.  

A 60 percent rating for service-connected varicose veins of 
the left leg with recurrent stasis ulcer of the left ankle, 
secondary to thrombophlebitis of the left leg, is granted 
since January 12, 1998, subject to applicable laws and 
regulations governing the award of monetary benefits. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

